DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 4 and 14 are objected to because of the following informalities:
Claim 1, line 4-5 appears to have a typo and it should read, “…the annular filter bellows…” Line 8-9 of claim 14 has the same typo.
Claim 1, line 6 appears to have a typo and it should read, “…at least one end plate arranged on at least one of the axial end faces…” Line 11 of claim 14 has the same typo.
Claim 4 appears to have a typo and it should read, “…in the region of the axial 
Claim 14 has a period in lines 7 and 21 which should be deleted.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 1 recites the limitation "the end plate" in line 8.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim is assumed to recite, “the at least one end plate”.
Claim 6 recites the limitation "the lower end plate".  There is insufficient antecedent basis for this limitation in the claim. For examination purposes claim 6 is assumed to depend from claim 2.
Claims 8 and 12 recite the limitation "the end plate".  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim is assumed to recite, “the at least one end plate”.
Claim 14 recites the limitation "the end plate" in lines 13-14.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim is assumed to recite, “the at least one end plate”.
Claim 18 recites the limitation "the radially inner surface” and “the lower end disk".  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim is assumed to recite, “a radially inner surface” and “the lower end plate”.
Claim 21, the wording of the claim, “a respective ones of one of which, is in the installed state, contacts the two housing parts.” is unclear as to what limitation applicant is reciting. For examination purposes the claim is assumed to recite, “…the sealing element has at least two sealing surfaces, one of each of the at least two sealing 
The additional claims are rejected as depending from one of the above claims.

Claim Rejections - 35 USC § 102 and 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2, 4, 6-9 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brown et al. US 2003/0226790.

Claims 1 and 2, Brown teaches a filter element assembly comprising: a filter element (53) having an annular filter bellows surrounding a longitudinal axis, the annular filter bellows capable of accommodating radial flow and having axially opposing end faces, an end plate (54) arranged on an axial end face, and a circumferential sealing element (102) arranged on the at least one end plate, the sealing element is capable of sealing between the filter element and a housing of a filter system (fig. 3, paragraph 46). The recitation of the sealing element sealing a clean side from a raw side of the filter element and being compressed between two housing parts of a filter system and sealing a housing interior from an environment is a recitation of intended use and does not provide any further structural limitations to the apparatus. The recitation of the sealing element being arranged on a lower end plate is merely a recitation of a relative orientation of the filter element and does not provide any further structural limitations to the apparatus.
	Claims 4, 6-9 and 13, Brown further teaches a further sealing element (56) in the region of the axial end face opposite the at least one end plate (fig. 3); the at least one end plate has a contact surface (124) capable of axial contact against a housing part, the contact surface is offset radially inward on the end plate relative to an elastic sealing material of the sealing element and the contact surface is provided on an outer end face of the end plate (fig. 3, 8, paragraph 44); the sealing element is captively connected to the end plate (fig. 3, 8, paragraph 45); the at least one end plate has a radially outer contact surface, the sealing element has a radially inner surface which lies sealingly against the radially outer surface of the end plate, the sealing element is formed without a seal carrier (fig. 3, 8); the sealing element has at least two sealing surfaces capable of .

Claim(s) 1-11, 13-17, 21 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brown et al. US 5,702,602.

	Claims 1, 2 and 14, Brown teaches a filter system comprising a filter housing comprising: a first (302) and second (311) housing part, a filter element assembly having a filter element (310) arranged in the filter housing in at least one of the housing parts, the filter element comprising: an annular filter bellows surrounding a longitudinal axis, the annular filter bellows capable of accommodating radial flow and having axially opposing end faces, an end plate (370) arranged on an axial end face, and a circumferential sealing element (376) arranged on the at least one end plate, the sealing element, when installed in the filter housing, seals between the filter element and the filter housing, sealing a clean side of the filter element from a raw side of the filter element, the sealing element is compressed between the first and second housing parts, sealing a housing interior from an environment, the sealing element is arranged on a radially outer contact surface of a lower end plate of the at least one end plate, wherein the contact surface is offset radially inward on the lower end plate relative to an elastic sealing material of the sealing element, wherein the sealing element is under 
Claims 3-11, 13, 15-17, 21 and 22, Brown further teaches the lower end plate includes an opening (fig. 9) (the recitation of the opening being a water discharge opening is a recitation of intended use and does not provide any further structural limitations); a further sealing element (333) in the region of the axial end face opposite the at least one end plate (fig. 9-12); the sealing element on the lower end plate is capable of sealing a clean side water collection space from the raw side (fig. 9-11); the at least one end plate has a contact surface (371) capable of axial contact against a housing part, the contact surface is offset radially inward on the end plate relative to an elastic sealing material of the sealing element and the contact surface is provided on an outer end face of the end plate (fig. 9-11); the sealing element is captively connected to the end plate (fig. 9-11); the at least one end plate has a radially outer contact surface, the sealing element has a radially inner surface which lies sealingly against the radially outer surface of the end plate, the sealing element is formed without a seal carrier (fig. 9-11); the sealing element has at least two sealing surfaces capable of contacting two housing parts (fig. 9-11); the two sealing surfaces extend at least in sections inclined to the longitudinal axis of the filter element (fig. 9-11); an expansion of the sealing element in an uncompressed state in the axial direction is greater than an expansion of the sealing element in the radial direction, including portion 375, 376) (fig. 9-11); the sealing element on the radially inner surface has a holding contour fixing the sealing element onto the radially outer contact surface, the holding contour engages in a corresponding counter contour of the radially outer contact surface (fig. 9-11); in the installed state in .

Claim(s) 12 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Brown et al. US 2003/0226790.

Brown teaches the filter element of claim 8 and further teaches the radially inner surface of the sealing element is fixedly connected to the radially outer contact surface of the end plate (fig. 3, 8). Brown does not teach the sealing element being vulcanized to the radially outer contact surface. The recitation of vulcanizing the sealing element to the end plate is a recitation of how the two elements are connected and renders the claim a product by process claim. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product In re Thorpe, 227 USDQ 964 (1985). The process of connecting the end plate and sealing element of Brown is deemed a structural alternative to the vulcanizing process.

Claim(s) 12 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Brown et al. US 5,702,602.

Brown teaches the filter element of claim 8 and further teaches the radially inner surface of the sealing element is fixedly connected to the radially outer contact surface of the end plate (fig. 9-11). Brown does not teach the sealing element being vulcanized to the radially outer contact surface. The recitation of vulcanizing the sealing element to the end plate is a recitation of how the two elements are connected and renders the claim a product by process claim. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 227 USDQ 964 (1985). The process of connecting the end plate and sealing element of Brown is deemed a structural alternative to the vulcanizing process.
Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. US 5,702,602 in view of WO 2015/086432 (US equivalent 2016/0279457 to Jainek will be referenced for purposes of examination).

Claim 18, Brown teaches the system of claim 16 and further teaches the sealing element has a base part and at least one axial projection, the base part abuts via a radially inner surface against the radially outer contact surface of the lower end plate and is supported radially inwards from the contact surface (fig. 9-11). Brown does not teach the radially inner surface, in the compressed state has an axial extend of at least 50% of an uncompressed axial extent of the sealing element.
WO teaches a filter system comprising two housing parts, and a filter element comprising a sealing element (24) which seal between the two housing parts, where the sealing element has a base part and at least one axial extension (62), the base part abuts via a radially inner surface (18) against a radially outer contact surface (25) and is supported radially inwards from the contact surface, wherein the radially inner surface, in the compressed state of the sealing element, has an axial extent of at least 50% of an uncompressed axial extent of the sealing element (fig. 6, paragraph 65). It would have been obvious to one of ordinary skill in the art to use the seal arrangement of WO because in this way the seal is supported in the radial direction and is capable of performing the actual sealing function (paragraph 16). The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art, KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2015/0021246		Sturgess
US 2013/0075319		Roesgen
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KURTZ whose telephone number is (571)272-8211.  The examiner can normally be reached on Monday-Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BENJAMIN M KURTZ/Primary Examiner, Art Unit 1778